Title: From Thomas Jefferson to George Jefferson, 30 August 1806
From: Jefferson, Thomas
To: Jefferson, George


                        
                            Dear Sir.
                            Monticello Aug. 30. 06.
                        
                        Yours of the 26th is recieved. I found on going to Bedford that the Overseer had thought it necessary to
                            sell several hogsheads of my tobo. there to answer certain plantation expenditures, and had lost a dollar a hundred on
                            the sale, exclusive of carriage. altho’ I could not approve of this, it could not be altered. I shall certainly adopt your
                            advice in future of having it inspected at Richmond. his present crop will be a tolerably good one, having been fortunate
                            in rains. after what had been sold, and taken for the overseer’s shares, the residue was only what you have recieved. as
                            the paiement to mr Lyle & your own balance will nearly take all this, I shall make no draught on this fund but in favor
                            of our sheriffs for my taxes 81.D 21, and a debt of 51. D. to John Marast, a Frenchman at Norfolk, a grocer I believe,
                            for some Myrtlewax candles he furnished me. I will ask the favor of you to remit this sum to him immediately, as the debt
                            had been forgotten for some time. your correspondent at Norfolk can probably find him out.   We are all in good health here
                            & should have been happy to have seen you with us. we expected a visit from mr Short, but he is ill at Philedelphia &
                            likely to be some time convalescent. Accept my affectionate salutations.
                        
                            Th: Jefferson
                     
                        
                        
                            P.S. the 5. boxes of books came safe
                        
                    